Citation Nr: 0945357	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-27 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease, right knee, currently evaluated as 60 percent 
disabling.

2.  Entitlement to an increased evaluation for scar, right 
knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from May 1941 to December 
1945.  His report of discharge reflects that he was awarded 
the Purple Heart Medal and the Bronze Star Medal, and Expert 
and Combat Infantryman Badges.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in February 2005 and 
May 2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin in which increased 
evaluations were denied for the service-connected 
degenerative joint disease of the right knee and scar of the 
right knee, and in which entitlement to TDIU was denied.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).

The issue of entitlement to TDIU addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In written statement dated in February 2007, prior to the 
promulgation of a decision in the appeal, the Veteran's 
representative stated that the Veteran wished to withdraw the 
appeal pertaining to the claim for a higher evaluation for 
his service-connected scar, right knee.

2.  In a form submitted by the Veteran in May 2007, prior to 
the promulgation of a decision in the appeal, the Veteran 
indicated he wished to withdraw the appeal pertaining to the 
claim for a higher evaluation for his service-connected 
degenerative joint disease of the right knee.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning the issue of an increased evaluation for 
the service-connected scar, right knee, have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2009).

2. The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning the issue of an increased evaluation for 
the service-connected degenerative joint disease, right knee, 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In his May 2006 substantive appeal, the Veteran indicated 
that he wished to appeal all the issues listed on the March 
2006 statement of the case. These issues included entitlement 
to increased evaluations for degenerative joint disease of 
the right knee, then evaluated as 20 percent disabling and 
for a tender and painful scar of the right knee, then 
evaluated as 10 percent disabling.

In a February 2007 statement, the Veteran's representative 
stated that the Veteran wished to withdraw his appeal for an 
increased evaluation for the right knee scar.

Subsequently, in a February 2007 rating decision, a 60 
percent evaluation was granted for the service-connected 
right knee disability.  In a form submitted by the Veteran in 
May 2007, prior to the promulgation of a decision in the 
appeal, the Veteran indicated he wished to withdraw the 
appeal concerning an increased evaluation for the 
degenerative joint disease of the right knee.

The appellant has withdrawn his appeal with respect to these 
issues. Hence, there remain no allegations of errors of fact 
or law for appellate consideration. Accordingly, the Board 
does not have jurisdiction to review the appeal as it 
pertains to these issues, and the issues of increased 
evaluations for the service connected degenerative joint 
disease, right knee, and scar, right knee, are dismissed.



ORDER

The claim for an increased evaluation for degenerative joint 
disease, right knee, is dismissed.

The claim for an increased evaluation for scar, right knee, 
is dismissed.


REMAND

The Veteran seeks entitlement to TDIU.  The record contains 
conflicting opinions concerning the cause of the Veteran's 
unemployability.  In addition, both opinions proffered were 
provided prior to significant changes in the Veteran's 
overall health.

The Veteran's treating registered nurse proffered a statement 
in March 2007 providing an opinion that the Veteran was 
absolutely precluded from holding any substantial gainful 
employment due to advanced osteoarthritis of the right knee.  

VA examination conducted in August 2007 reflects the opinion 
of a physician's assistant that the Veteran was precluded 
from any heavy or light manual labor type jobs, but that he 
was able to perform sedentary work as long as he was not 
required to frequently get in and out of a chair.  The 
opinion was co-signed by a medical doctor.  The VA 
examination report shows that the claims file was reviewed 
prior to the examination. 

In addition, VA treatment records do show that the Veteran 
was finding it difficult to accomplish bathing and 
housekeeping tasks and, in September 2007, was authorized 
home nursing visits for assistance.  However, a subsequent 
entry shows he was admitted to a nursing home in December of 
that year.

Since then, nearly two volumes of private records were 
received from a private nursing home and private hospital in 
which the Veteran was treated from December 2007 to March-
April 2008, when he was admitted to an assisted living 
facility.  Both the Veteran's treating nurse's opinion and 
the VA examiner's opinion were rendered prior to the receipt 
of these records, which document treatment for conditions 
other than his service-connected right knee, including 
several falls, syncopal episodes, depression following his 
wife's death, and complaints that he could not care for 
himself.

A letter from the skilled nursing facility dated in April 
2008 reflects that the Veteran was admitted in December 2007 
with the following diagnoses:  right bundle branch block, 
atrial flutter, joint shoulder pain, erectile dysfunction, 
gastro-esophageal reflux disease (GERD), chronic 
constipation, depression, urinary retention, arthritis, 
weight loss, and gout, and was discharged in March 2008.  A 
letter from the assisted living facility dated in March 2008 
states that he was admitted in March 2008 because of 
dementia, atrial fibrillation, urinary retention, joint pain, 
GERD, a history of chronic constipation, depression and 
arthritis in addition to his right knee requiring a brace.  

Because the October 2007 VA examination report was conducted 
prior to development of the conditions for which the Veteran 
required hospital and skilled nursing care in December 2008, 
it cannot provide an adequate basis by which to decide this 
claim.  Unfortunately, the March 2007 opinion provided by the 
Veteran's treating VA registered nurse suffers from the same 
deficit.  Further examination is therefore required to 
determine the cause of the Veteran's unemployability.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Note:  this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling 
is directed.

Accordingly, the case is REMANDED for the following action:

1.  Take all action possible to provide 
the Veteran with VA examination(s) by the 
appropriate medical professional(s) to 
determine the nature and extent of all 
service-connected and nonservice-
connected disabilities. 

This may be accomplished by having the 
examination conducted at a VA medical 
facility to which the Veteran can travel 
or be brought; having an examiner visit 
the Veteran at the assisted living 
facility at which he is currently living; 
or by conducting a social and industrial 
survey of the Veteran in the assisted 
living facility.  

It is preferred that the Veteran be 
interviewed and/or examined in person.  
If this is not possible, ask the 
Veteran's treating VA physician to 
proffer the requested evaluation(s) and 
opinion after a records review and 
examining the Veteran.

All indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiner(s) in conjunction with the 
examination(s).

The examiner(s) is(are) directed to offer 
an opinion as to the Veteran's 
employability. If the Veteran is found to 
be unemployable, the examiner(s) is(are) 
to offer an opinion as to whether it is 
at least as likely as not that the 
Veteran's unemployability is due to his 
service-connected disabilities as opposed 
to non-service connected disabilities.

All opinions expressed must be supported 
by complete rationale.

2. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for TDIU with application 
of all appropriate laws and regulations, 
including consideration of extraschedular 
evaluations under 38 C.F.R. § 3.321 and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examination could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


